   Case 5:20-cv-00147-LGW-BWC Document 5 Filed 11/23/20 Page 1 of 2


                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court

                      IN THE UNITED STATES DISTRICT COURT                        By CAsbell at 8:46 am, Nov 23, 2020

                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 TOSHA OGLESBY,

                Plaintiff,                                 CIVIL ACTION NO.: 5:20-cv-147

        v.

 ANDREW SAUL, Commissioner of Social
 Security,

                Defendant.


                                           ORDER

       This matter is before the Court on Plaintiff’s Motion to Proceed in Forma Pauperis.

Doc. 2. After careful consideration, the Court finds Plaintiff meets the requirements set forth in

28 U.S.C. § 1915. Accordingly, the Court GRANTS Plaintiff’s Motion and permits Plaintiff to

proceed in forma pauperis.

       As Plaintiff is proceeding in this matter in forma pauperis, IT IS HEREBY ORDERED

that a copy of Plaintiff’s Complaint and a copy of this Order shall be served upon Defendant by

the United States Marshal without prepayment of cost. The United States Marshal is hereby

directed to serve a copy of the Complaint and a copy of this Order upon Defendant, the Attorney

General of the United States, and the United States Attorney for the Southern District of Georgia

without prepayment of cost. Pursuant to Federal Rule of Civil Procedure 4(i)(1), the United

States Attorney may be personally served or served by registered or certified mail addressed to

the civil process clerk at the office of the United States Attorney, and the Attorney General may
   Case 5:20-cv-00147-LGW-BWC Document 5 Filed 11/23/20 Page 2 of 2



be served by registered or certified mail. Pursuant to Federal Rule of Civil Procedure 4(i)(2),

service may be perfected on Defendant by registered or certified mail.

       SO ORDERED, this 23rd day of November, 2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
